Citation Nr: 0921848	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  01-09 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for disability claimed to have been caused by VA treatment of 
decubitus ulcer with residuals.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from October 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran testified before the 
Board at a hearing held at the RO in November 2002.  In 
September 2003, the Board denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for loss of buttock muscles and 
increased bowel dysfunction secondary to VA treatment for a 
decubitus ulcer.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and the Court, in a November 2005 Order, vacated the 
September 2003 decision and remanded for additional 
proceedings.

Following the November 2005 Order, the judge who conducted 
the Veteran's November 2002 hearing left the Board's employ.  
The Veteran was offered, and accepted, a second hearing 
before the Board, and this hearing was held at the RO in 
August 2006.  The Board remanded this case in October 2006 
for further development.  The case was returned to the Board 
in January 2009.



FINDING OF FACT

The Veteran does not have additional disability as a result 
of VA treatment in 1996 for his decubitus ulcer; any current 
residuals of the decubitus ulcer are not proximately due to 
or the result of VA carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing  reasonable care, or to an event not 
reasonably foreseeable. 




CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for VA 
treatment of decubitus ulcer with residuals have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.361 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA collectively provided the Veteran 
with the contemplated notice in April 2001, June 2006 and 
November 2006 communications.  The latter two correspondences 
in particular provided him with fully compliant notice under 
38 U.S.C.A. § 5103(a), including as to the information and 
evidence necessary to substantiate an initial rating and 
effective date in the event his claim was successful.  His 
claim was readjudicated in supplemental statements of the 
case issued after November 2006.  Based on the procedural 
history of this case, it is the conclusion of the Board that 
VA has complied with any duty to notify obligations set forth 
in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, all 
pertinent records identified by him, and for which he 
authorized VA to obtain, have been obtained.  38 U.S.C.A. 
§ 5103A.  In this regard the Board notes that the Veteran 
apparently is in receipt of monies from the Social Security 
Administration (SSA).  The Veteran has not alleged that the 
SSA is in possession of outstanding medical records pertinent 
to his claim, nor requested that VA obtain any records for 
him held by the SSA.  Under these circumstances, and in the 
absence of any suggestion that any records in the possession 
of the SSA are relevant, the Board finds that remand for the 
purpose of obtaining any SSA records is not warranted.

The Board's October 2006 remand requested that the RO obtain 
treatment records from Drs. R. Bashore and F. Tenewitz.  The 
record shows that in November 2006, the RO requested that the 
Veteran authorize VA to obtain records from those physicians, 
but that he did not comply.  Given the Veteran's failure to 
cooperate, the Board finds that VA has fulfilled any duty to 
assist him in obtaining the referenced records.

The Board lastly notes that the Veteran in November 2007 
requested that VA obtain a variety of VA medical records for 
the purpose of circumstantially demonstrating that a 
particular physician disliked him.  The Board finds that the 
requested records would not persuasively demonstrate the 
Veteran's point any better than the Veteran's own 
allegations.  Consequently, the Board finds that the 
referenced records are not relevant and need not be obtained.

The record reflects that responsive and adequate VA medical 
opinions were obtained in this case.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual background

The record shows that the Veteran, who is a paraplegic 
following an injury in 1974, entered a VA medical facility in 
September 1996 for urgent treatment for a deep decubitus 
wound in the left ischial area.  The reports from this 
treatment indicate that the Veteran had bowel dysfunction 
secondary to the spinal cord injury.  The reports also 
indicate that the decubitus wound represented a recurrence in 
an area where he previously had undergone plastic surgery for 
repair of a decubitus wound.  The decubitus wound was 
described as "Stage IV, 3 cm diameter with a necrotic button 
at 1 cm depth in need of debridement."  The VA physician who 
completed these reports said the Veteran reported alternate 
reasons for the development of the decubitus wound, one being 
that his wheelchair was inadequate for prolonged sessions of 
fishing and another that it resulted from sitting on a bolt 
sticking out from a hard surface on his boat for six hours.  
The hospital report also noted that the Veteran was a heavy 
smoker and that recent increased spasticity may have 
contributed to his condition.  The VA physician noted that 
although the Veteran complained that he had not been provided 
with certain medication prior to the admission, the physician 
in fact had on several occasions tried to assist the Veteran 
with his medication.  The physician also reported that he had 
previously offered to treat the Veteran in the Veteran's home 
after the Veteran complained about the effectiveness of his 
wheelchair, but that he declined the invitation because he 
apparently had no difficulty with entering or leaving his 
home.  

The Veteran refused the plastic surgery and nicotine patching 
offered on his September 1996 VA hospital admission, and the 
VA physician indicated that the treatment during this 
hospitalization was "made continuously difficult as a result 
of non-compliance and poor cooperation with the treatment on 
the side of the patient."  The Veteran refused the plastic 
surgery on the basis that another physician purportedly told 
him there was no remaining appropriate tissue in the affected 
area, and on the further basis that certain medical 
literature he had read indicated such treatment was not 
appropriate.  Due to the refusal of plastic surgery by the 
Veteran, the treatment was conservative, to include 
debridement of the necrotic tissue.  The records show that 
only slow progress was made as a result of the depth and the 
necrotic condition of the wound.  

The treatment records show that the Veteran eventually 
changed his mind with regard to the plastic surgery, and a 
consultation with a plastic surgeon was scheduled at his 
request.  The plastic surgeon on October 3, 1996, recommended 
that the Veteran continue with the treatment that had been 
described, to include changing the Veteran's dressing every 
day, and agreed that the Veteran could be discharged.  The 
Veteran expressed many other complaints with his treatment, 
and requested to go home after being seen again by the 
Department of Plastic Surgery on October 4, 1996.  Upon 
discharge from the VA facility, the Veteran reported that he 
would take care of the wound on his own initiative.  At 
discharge, his wound was noted to be healing and granulating, 
and his general condition was described as stable.  

A statement submitted in support of the Veteran from B.E. 
(whom he married in July 2001) in November 1996 described 
what she felt was improper treatment of the Veteran during 
the VA hospitalization described above.  She stated that she 
observed a nurse "jabbing" the Veteran with the wooden end 
of a "Q-tip" so hard as to produce a burning sensation 
while changing the Veteran's dressing on one occasion.  She 
indicated that the nurse allowed the Veteran to complain 
about this burning sensation for an hour without assisting 
him.  She made similar statements at an October 2000 hearing 
at the RO, at which time it was indicated that she was a 
"home health care aid" who had received training in home 
health care at a VA medical facility.  The Veteran also 
submitted testimony describing the burning sensation and pain 
he alleged was the result of treatment by VA.  

The Veteran was readmitted for VA inpatient treatment from 
October 15, 1996, to November 7, 1996.  The report notes that 
the physician at the VA medical facility in Bay Pines did not 
feel the Veteran was a candidate at that time for growth 
factor treatment.  Upon physical examination, no growth in 
the wound was described, and the Veteran underwent a 
debridement by a plastic surgeon on October 28, 1996.  
Treatment included Silvadene ointment and dressings.  The 
Veteran was discharged with the recommendation that a home 
health aid change his dressings.  The records show that he 
was to receive growth factor treatment beginning the first 
week of December at Bay Pines.  Thereafter, the Veteran was 
readmitted for VA inpatient treatment from November 16, 1996, 
to November 24, 1996, with complaints of increasing pain in 
the area of the wound with night time fever and chills.  The 
wound was described as a "Grade III large ulcer."  A 
plastic surgery consultation resulted in the conclusion that 
the wound had healed sufficiently for the Veteran to be 
discharged and followed in the Bay Pines Pressure Sore Clinic 
for evaluation and treatment with tissue growth factor.  It 
was indicated that the wound was surgically debrided in the 
operating room shortly after admission.  The records show 
that the Veteran used bowel care as needed with digital 
stimulation.

The Veteran was again admitted for VA inpatient treatment 
from December 8, 1996, to January 30, 1997, at which time he 
underwent saucerization and biopsies of the left ischial 
wound.  The physical examination upon admission in pertinent 
part revealed a 5-6 centimeter ischial pressure wound 
approximately six centimeters deep within the ischial 
periosteum.  The wound appeared to be clean and no necrotic 
tissue was present.  The tissue biopsy for culture showed no 
growth, and the Veteran was entered into a wound study 
protocol that consisted of growth factors versus placebo.  He 
signed an informed consent for the study which disclosed the 
use of the placebos.  It was indicated that the Veteran 
required "frequent encouragement and supportive counseling 
to elicit his cooperation" for the study.  The Veteran was 
said to have exhibited controlling behavior and that he 
"acted out" when he did not receive the results he wanted.  
The records nevertheless indicate that the wound healed well 
during this treatment, with the wound filling rapidly and 
exhibiting healing characteristics.  For reasons "not quite 
clear," the Veteran decided to leave the hospital one day 
prior to the end of the wound study and insisted on being 
released so that he could apply for admission to another VA 
medical facility.  The records during this time show that he 
had variable bowel function, and required suppositories.

The Veteran underwent additional VA inpatient treatment from 
March 25, 1997, to April 8, 1997, complaining about worsening 
pain in his wound and increasing cloudiness in his urine.  
The wounds were described as a large Grade II-III ulcer in 
the posterior ischial area and a left ischial decubitus Type 
III pressure sore present at 6 mm deep.  The Veteran 
improved, "more than 50 percent" during the hospitalization 
without complications, with the scarring reduced by 2.5 cm in 
diameter.  Upon discharge, the Veteran was told to use 
Silvadene twice and possibly three times a day, to clean the 
area with normal saline, and to apply a soft puffy gauze in 
the wound area two or three times each day.  Subsequent 
treatment records note that he had neurogenic bowel secondary 
to paraplegia.

On file is a statement from F.E. Tenewitz, M.D. dated in 
February 1998 who indicates that he had been treating the 
Veteran for nine months for a "deep and now chronic [Stage 
IV] ischial decubitus."  The Veteran was said at that time 
to need home health treatment twice each day for this 
condition.  In August 1998, the Veteran underwent surgical 
excision of the decubitus ulcer, partial ischectomy, and 
reconstruction of his V-Y hamstring muscular cutaneous flap 
readvancement.  An October 1998 report by R. Bashore, M.D. 
indicates that the Veteran did well postoperatively and was 
compliant with the post-surgical instructions, and the wound 
was said to have healed without incident.  It was recommended 
that the Veteran maintain his compliance with the 
instructions and sit for only two hours during any four hour 
period.  He was also told to only sit with the assistance of 
"roho" cushions.  

The Veteran's claims files were reviewed by a VA physician in 
April 2007 in connection with the current appeal.  The 
physician noted that any injury, including pressure sores, in 
a spinal cord injury patient with insensate areas is subject 
to progression and subsequent sequelae, as in the Veteran's 
case, if early appropriate aggressive treatment and 
management is not instituted.  He explained that the failure 
to institute early aggressive management might result in 
progression of a decubitus ulcer which could result in skin, 
subcutaneous and muscle tissue loss with subsequent loss of 
functions required for bowel control, etc.  The physician 
concluded that it was evident that the Veteran's loss of 
function secondary to decubitus ulceration development with 
the "subsequent outcome" had significantly affected the 
Veteran's quality of life.  He explained that the "resulting 
conditions/surgeries/outcomes were evident and foreseeable in 
a patient with insensate [weight-bearing] body areas" as in 
the Veteran's case when appropriate management and early 
aggressive care or referral is not initiated.  

The physician concluded that, in his opinion, there was 
evidence that a combination of varying degrees of 
carelessness, negligence, lack of skill, judgment error, lack 
of a consistent continuity of care, timely referral, and 
failure of aggressive follow up demonstrated fault in the 
Veteran's care.  He also stated that there appeared to be 
some failure in assuring complete understanding of the 
Veteran in the consent obtaining process.  He explained that 
in his opinion, it was more likely than not that fault in 
care management of the Veteran as described led to his 
current poor state of health.

VA obtained another medical opinion in November 2007.  The 
physician indicated that he had reviewed the claims file, 
including the April 2007 medical opinion.  The physician 
stated that his review of the record showed that the 
Veteran's pressure sore was handled seriously by the treating 
VA clinicians, and that the Veteran's ulcer was treated 
aggressively with local measures, surgery, intensive nursing, 
and physical therapy and care.  He noted that the Veteran had 
a bad outcome, and that the decubitus ulcer worsened with 
further complications.  He explained, however, that a bad 
outcome did not imply fault in the management of his 
treatment.  The physician noted that his review instead 
showed that the staff responded appropriately and 
aggressively to a high risk individual, and that the 
treatment simply was not successful.  He concluded that the 
Veteran's care was appropriate, and he specifically disagreed 
with the conclusions of the April 2007 physician.

The Veteran was examined by VA again in September 2008.  
Physical examination disclosed the presence of nontender 
scars over the buttocks.  The examiner indicated that he 
could not conclude without resort to speculation whether the 
VA treatment in question was negligent.

In written argument and sworn testimony presented at his 
hearings, the Veteran contends that, in essence, he suffers 
from the loss of buttock muscles and increased bowel 
dysfunction as a result of improper VA treatment for his 
decubitus ulcer.  His spouse also testified that she observed 
a nurse "jabbing" the wound in question with the wooden end 
of a "Q-tip."  The Veteran has submitted medical treatises 
describing the proper method for the cleaning and dressing of 
open wounds, including from ulcers.  The Veteran testified 
that he has an increased loss of bowel functioning due to the 
fact that he can only sit for two hours at a time, and that 
he must lie down when he is not sitting.  With regard to the 
claimed loss of buttock muscles, the Veteran testified that 
this condition was also related to the fact that he cannot 
sit for more than two hours at a time.  

The Veteran also testified as to the disagreements he had 
with the manner in which VA treated his decubitus ulcer, to 
include his entrance into the wound study protocol, and 
contended that the severe nature of his ulcer was the result 
of inattention by VA medical professionals.  He contends that 
he would not have participated in the study at all had he 
known of the possibility of receiving a placebo, and would 
therefore have declined the debridement.  The Veteran has 
also alleged retaliatory mistreatment, and contends that the 
treating physician refused to allow the plastic surgeon see 
the wound, and further used a solution (Dakins solution) 
which enlarged the ulcer; he indicated that his research 
showed that the solution is known to injure healthy tissue.  
He maintains that when the plastic surgeon finally saw him, 
he lamented that if only he had seen the Veteran earlier, he 
could have cured the ulcer.  The Veteran categorically denied 
that he was resistant to treatment as described in the 
September 1996 hospital report.  The Veteran contends that 
the transcript of his DRO hearing was not accurate.  

Analysis

The Board initially notes that there apparently was some 
confusion expressed by the Court and currently evidenced by 
the representative as to the date the claim in this case was 
filed.  The date of claim is important because it determines 
which legal standard will apply.  In November 1996, the 
Veteran filed a claim for service connection for a "buttocks 
wound" and alleged that VA medical treatment had aggravated 
his bedsore.  His claim was denied in an August 1997 rating 
decision.  In a September 1997 notice of disagreement, the 
Veteran additionally alleged that he was experiencing 
increased bowel dysfunction from the VA medical treatment.  
In November 1997 the RO again denied the Veteran's claim.  He 
perfected an appeal in January 1998, but in April 1998, and 
through his representative, withdrew his appeal.  

In November 1998, the Veteran requested compensation pursuant 
to 38 U.S.C.A. § 1151 for "loss of buttocks muscles" and 
for "increase in bowel dysfunction."  The RO treated this 
as a new claim, and the Veteran eventually perfected an 
appeal of the September 1999 rating decision which denied his 
claim.

The representative has steadfastly maintained that this 
appeal originates from the August 1997 rating decision, and 
that the pre-October 1997 version of the operative statute in 
this case is for application.  The Court, in its November 
2005 Order, noted that there was no indication in the Record 
on Appeal before it that the appeal of the November 1996 
claim had ever been adjudicated by the Board.  The Court 
concluded that the Board had to consider whether the instant 
appeal actually originated from the November 1996 claim.  The 
Court suggested that if the current claim was in fact 
separate and distinct from the earlier one, then the earlier 
claim remained pending.

It is apparent that neither the Secretary nor the Veteran's 
representative at the Court included the April 1998 
correspondence by the Veteran withdrawing all appeals then 
pending in the Record on Appeal before the Court.  This is 
unfortunate because the Court's November 2005 Order was based 
on an inaccurate understanding of the procedural posture in 
this case.  The record clearly shows, however, that the 
Veteran, through his representative, in April 1998 withdrew 
his appeal of the August 1997 rating decision.  He did not 
reactivate that claim within one year of notice of the August 
1997 rating decision or within 60 days of the November 1997 
statement of the case.  His November 1996 claim therefore was 
in fact adjudicated in a final rating decision.  His 
September 1997 mention of loss of buttocks muscles and 
increased bowel dysfunction were considered in a September 
1997 rating decision.  The RO included those matters in the 
context of the appeal of the August 1997 rating decision.  
Consequently, those issues either expired with the withdrawal 
of the appeal in April 1998, or were considered in a 
September 1997 rating decision for which a timely notice of 
disagreement was not received.

Consequently, as there were no pending claims as of April 
1998, this appeal stems from the November 1998 claim filed by 
the Veteran.  The Board recognizes that the September 2003 
Board decision determined that the current claimed disorders 
were separate and distinct from those decided in the August 
1997 and September 1997 decisions.  The Board's prior 
determination in this regard did not imply that a claim had 
been pending prior to October 1997.  The Board notes that 
even if the current claims are not separate and distinct from 
those decided in the prior final rating decisions discussed 
above, the Board finds that new and material evidence has, in 
any event, been submitted to reopen the claims.

In sum, the record clearly shows that the November 1996 and 
September 1997 claims of the Veteran were the subject of 
final rating decisions from which either no appeal was 
perfected, or any appeal was withdrawn, and that the current 
claim originates from a November 1998 claim.

The appropriate legal standard for claims filed on and after 
October 1, 1997, as in this case, provides that compensation 
shall be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a  Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of  the disability or death 
was:

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or

        (B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151 (West 2002).

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, all three of 
the following factors must be shown:  (1) 
disability/additional disability, (2) that VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability, and (3) that there was an  
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event.

Effective September 2, 2004, 38 C.F.R. § 3.361 relating to 
section 1151 claims was promulgated for claims filed on or  
after October 1, 1997, such as this claim.  See 69 Fed. Reg. 
46,426 (2004) (codified as amended at 38 C.F.R. § 3.361 
(2008)).  In  determining whether a veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
Veteran's condition after such care or treatment.  38 C.F.R.  
§ 3.361(b).  To establish causation, the evidence must show  
that the hospital care or medical or surgical treatment 
resulted in the Veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause.  Hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural progress 
of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  Additional 
disability or death caused by a Veteran's failure to follow 
properly given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  38 
C.F.R. § 3.361(c)(1).  

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a  
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a Veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the Veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care  
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's or, 
in appropriate cases, the Veteran's representative's informed 
consent.  

After reviewing the evidence of record, the Board concludes 
that the preponderance of the evidence is against the claim.  
The Board initially notes that it is unclear whether the 
Veteran even developed additional disability as the result of 
treatment for the decubitus ulcer.  In this regard, the 
record shows that he experienced bowel dysfunction even prior 
to the treatment at issue.  Nor is it evident from the record 
that he has any dysfunction of the buttocks muscles 
themselves.  The Veteran does have scarring from the ulcer, 
but the ulcer was already present when he approached VA for 
treatment in 1996.  The Board does note, however, that the 
ulcer did expand in size while he was under the care of VA, 
and that the April 2007 physician suggested the presence of 
residuals, although he did not purport to identify the 
specific residuals in the veteran.

Even assuming, however, that additional disability resulted 
from VA's treatment of the ulcer, the evidence as a whole 
does not show that any such disability was proximately due to 
or the result of VA carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing  reasonable care, or to an event not 
reasonably foreseeable.  The contemporaneous records show 
that treatment options were offered the Veteran soon after 
his admission, including consultation with the plastic 
surgery department, but that the Veteran insisted instead on 
his own course of treatment garnered from his lay research.  
The Board acknowledges the contentions of the Veteran and his 
spouse to the effect that each reference in the VA treatment 
records to his noncompliance was falsely made and part of a 
coverup, and that the treating clinicians engaged in 
retaliatory tactics such as roughly handling the ulcer sore 
with a q-tip, but finds their statements and testimony to 
pass clearly beyond the bounds of credibility.  In the 
version of events offered by the Veteran and his spouse, the 
treating clinicians not only were regularly outshined in 
their medical knowledge by the Veteran's lay research, but 
engaged in illegal behavior to hide their incompetence, 
including altering medical records.  The Board notes that the 
Veteran's allegation of a coverup is not limited to his 
physicians, but apparently extends to the RO personnel who 
conducted his personal hearing, inasmuch as he also accused 
VA of altering the transcript of the hearing to remove his 
true testimony.  

The Board finds the statements and the testimony of the 
Veteran and his spouse to be clearly exaggerated to the point 
where none of it is acceptable as credible.  The Board finds 
the medical records themselves to be of far greater probative 
value.  Those records show that efforts were consistently 
made to treat the Veteran's ulcer, including prompt referral 
to the plastic surgery department and referral for placement 
in a wound study.  The Board notes in this regard that 
although the Veteran contends that informed consent was not 
obtained for that study (and that the April 2007 physician 
appears to agree), and that his consent to the widening of 
the ulcer through debridement was therefore invalid, the 
record contains his signature on the informed consent 
document for the study, which clearly advises him of the use 
of placebos in the study.  This is aside from the fact that 
his ulcer did improve during the study, and that there is no 
indication that the Veteran was ever a recipient of a placebo 
during the study.  The Board also notes that although the 
Veteran and his representative rely on a notation in the 
records that the Veteran is allergic to Dakins solution as 
proof of negligence on the part of VA in administering the 
solution, that notation was made well after the treatment at 
issue, and the notation itself was based on the Veteran's 
self-report of an allergy, which in turn appears to have been 
based on his lay research and understanding.

In any event, VA obtained medical opinions to clarify whether 
any residuals of the decubitus ulcer resulted from fault on 
the part of VA.  The April 2007 physician concluded that VA's 
care of the ulcer was inadequate, but he notably failed to 
support his opinion either with any specific examples or 
rationale, or even with an identification of what additional 
disability resulted from the supposed inadequate care (he 
indicated only that the Veteran was left in "poor health").  
To remedy the defective opinion, a second opinion was 
obtained in November 2007.  That physician reviewed all of 
the evidence, including the April 2007 physician's opinion, 
and concluded that the evidence did not show that any fault 
on the part of VA in treating the ulcer resulted in any 
additional disability.  The physician supported his opinion 
by specific reference to the types of care offered the 
Veteran during the course of treatment, and he specifically 
acknowledged and discounted the April 2007 opinion.  

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "It is not error for the BVA to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the [Board] . . . to assess the 
credibility and weight to be given to evidence."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995). 

In this case, the Board assigns greater probative value to 
the opinion of the November 2007 physician than to the 
opinion of the April 2007.  The November 2007 opinion 
provides a rationale, addresses the April 2007 opinion, and, 
most importantly, is consistent with the contemporaneous 
medical records themselves.  The April 2007 opinion, as 
already noted, offers no rationale, and does not even 
identify what specific residuals were caused by the supposed 
fault on the part of VA.  The Board notes that as to the 
opinions of the Veteran and his spouse (whose medical 
training is apparently limited to the dressing of wounds), 
they are of no probative value with respect to matters of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The Board has reviewed the medical treatises 
concerning the treatment of ulcers, but finds that they do 
not reasonably suggest the presence of fault on the part of 
VA in treating his ulcer.

In sum, the competent and probative evidence shows that the 
treatment of the Veteran's decubitus ulcer by VA did not 
result in additional disability, and, even if it did, the 
evidence shows that any such additional disability was not 
proximately due to or the result of VA carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
reasonable care.  Moreover, given that the April 2007 
physician himself indicated that the Veteran's poor outcome 
was reasonably foreseeable, the evidence also does not 
demonstrate that any residuals from VA's treatment were the 
result of an event not reasonably foreseeable.  As the 
preponderance of the evidence therefore is against the claim, 
the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for disability claimed to have been caused by VA treatment of 
decubitus ulcer with residuals is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


